Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 18, 2014

                                         No. 04-14-00496-CV

                                  IN RE Joseph P. ARMSTRONG

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        Relator filed this petition for writ of mandamus on July 16, 2014. On September 10,
2014, relator filed a motion to dismiss the petition for writ of mandamus on the basis that the
parties have reached a settlement as to all matters in dispute in the underlying cause.

        Relator’s motion to dismiss the petition for writ of mandamus is GRANTED. This
original mandamus proceeding is DISMISSED AS MOOT. The temporary stay issued by this
court on July 17, 2014, is LIFTED. This court’s opinion will issue at a later date.

           It is so ORDERED on September 18th, 2014.


                                                                 _____________________________
                                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2014.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court



1
  This proceeding arises out of Cause No. 2011-CI-09126, styled Yolanda Castaneda v. Joseph P. Armstrong,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.